Citation Nr: 1039729	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to November 
1979.

The matter on appeal comes to the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 rating decision, which granted 
service connection for PTSD and assigned an initial 30 percent 
rating, effective August 5, 2005.  The Veteran perfected an 
appeal with regard to the disability rating assigned.

As the appeal arises from a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disabilities).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

On his February 2007 VA Form 9, the Veteran asserted that a 
higher rating is warranted for his PTSD.  In support, he noted 
that he was twice divorced, the last time 3 1/2 years ago, and that 
his current relationship was shaky; that he is in a constant 
agitated and angry state; that he has very serious issues with 
authority as evidenced by problems with his superiors; that he 
has very poor impulse control as evidenced by an email he sent 
that led to disciplinary action; that he was demoted from a 
supervisory position because he could not get along with others; 
and that the very nature of his job exacerbates his condition, 
especially if his clients stressful events involve airline 
crashes then he will have nightmares.  In a January 2007 letter, 
a Vet Center readjustment counseling therapist, C. H., MS, CASAC, 
indicated that since his September 2005 letter, the Veteran's 
PTSD symptoms are more pronounced and he is in need of more 
intense therapy.  This was also reflected in January 2007 and 
February 2007 Vet Center treatment notes associated with the 
claims file.  Finally, in an October 2010 informal hearing 
presentation, the Veteran's representative stated that the 
Veteran's condition has worsened significantly to the extent that 
he is having significant problems with work and people at work; 
that, although the Veteran recognizes that he has problems, he is 
afraid to let his peers know that he has a mental/psychological 
condition; and that he has refused medication.  In light of the 
above, and the fact that the Veteran's last VA examination was in 
November 2005, the Board agrees with the Veteran's representative 
that a new examination detailing the nature and severity of the 
Veteran's PTSD would aid in adjudication of his claim.  
Therefore, a remand is necessary in order to afford the Veteran 
an examination.

Prior to scheduling the Veteran for examination, VA should obtain 
and associate with the claims file all outstanding VA medical 
records and Vet Center treatment records.  In this regard, the 
Board notes that an earlier review showed no treatment records 
for the Veteran throughout the Upstate New York VA Healthcare 
System.  In a September 2005 letter, C. H. indicated that he had 
evaluated the Veteran on August 26, 2005 for chronic and severe 
PTSD; however, the claims file only contains copies of January 
and February 2007 Vet Center treatment notes.  The Board 
emphasizes that records generated by VA facilities, to include 
Vet Center treatment records, that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, VA 
must obtain all outstanding Vet Center and VA medical records.

The readjudication of the issue on appeal should include 
consideration of all evidence added to the record since the last 
adjudication of the claim.  In particular, VA should consider 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to the Fenderson decision, cited to above, are 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Upstate New York VA Healthcare 
System, since August 8, 2005, and from the 
Buffalo, New York Vet Center, since August 
26, 2005, to include his initial PTSD 
evaluation report.  All records and/or 
responses received should be associated with 
the claims file.

2.  After completion of 1 above, arrange for 
the Veteran to undergo a VA psychiatric 
examination, at an appropriate VA medical 
facility, to ascertain the nature and 
severity of his service-connected PTSD.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary special studies or tests including 
psychological testing and evaluation are to 
be accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  A multi-axial diagnosis, with a 
Global Assessment of Functioning (GAF) score 
must be assigned.  The examiner must explain 
the GAF score and provide an opinion as to 
whether the Veteran's PTSD precludes him from 
securing and following a substantially 
gainful occupation.  The examiner should set 
forth all examination findings, along with a 
complete rationale for any conclusions 
reached, in a printed report.

3.  After completion the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the initial rating claim, to include on an 
extraschedular basis, in light of all 
pertinent evidence and legal authority.  VA 
should document its consideration of whether 
referral for an extraschedular rating and 
whether "staged" ratings, pursuant to the 
Fenderson decision, cited to above, are 
warranted.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


